Citation Nr: 1325712
Decision Date: 08/14/13	Archive Date: 09/24/13

DOCKET NO.  11-27 322	)        DATE AUG 14 2013

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the
Philippines

THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The record reflects that the appellant has previously filed claims for VA benefits which have been denied on the basis of no qualifying service. Thereafter, the FVEC Fund and entitlement to compensation there under was established on February 17, 2009. American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115. The particular benefit the appellant currently seeks is solely entitlement to a one-time payment from the FVEC Fund. Accordingly, the current claim is an original claim.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file. A review of the sole document in such file reveals that it is duplicative of the evidence in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, received by the RO in October 2011, the appellant requested a Board hearing at a local VA office. On the certification worksheet, the RO acknowledged that the appellant had requested a hearing and that he had been placed on the travel board docket; however, there is no indication that the Veteran was notified of a hearing date, that a hearing took place, or that the appellant withdrew his hearing request.

-2-

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a Board hearing at the Manila RO, either in person or by videoconference, before a Veterans Law Judge.

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.

BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-3-




